DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 8 -10,and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al (US 10,284,866, hereafter Zhao).
As per claim 1, Zhao discloses a method for processing a video signal using intra prediction, the method comprising:
obtaining an intra prediction mode of a current block from the video signal; determining a modified intra prediction mode from the intra prediction mode for the current block based on a width and a height of the current block and the intra prediction mode (column 21 lines 55 – 60); and
applying a transform determined based on the modified intra prediction mode, wherein when (i) the width is larger than the height, (ii) the intra prediction mode is equal to or larger than 2, and (iii) the intra prediction mode is smaller than a first reference value, the modified intra prediction mode is determined by adding 65 to the intra prediction mode, and wherein when (i) the height is larger than the width, (ii) the intra prediction mode is larger than a second reference value, and (iii) the intra prediction mode is equal to or smaller than 66, the modified intra prediction mode is determined by subtracting 67 from the intra prediction mode (column 21 lines 35 – column 22 lines 42).
As per claim 2, Zhao discloses the method of claim 1, wherein the first reference value and the second reference value are determined based on an absolute value of a log for a value obtained by dividing the width by the height (column 21 lines 35 – 36).
As per claim 3, Zhao discloses the method of claim 1, wherein when the obtained intra prediction mode corresponds to a non-directional prediction mode or the width is equal to the height, the intra prediction mode is not modified and the transform for the current block is performed (column 16 lines 49 – 56; When the intra prediction design for square and non-square blocks use the same intra prediction modes (e.g., mode 2 to mode 34) for the square blocks, the intra prediction modes (e.g., mode 2 to mode 34 in FIG. 9 example) are not efficient for non-square blocks. The wide angular prediction modes (e.g., mode 35 and mode 36 in FIG. 9 example) can be used to more efficiently encode non-square blocks.).

Regarding claim 8, arguments analogous to those presented for claim 1 are applicable for claim 8.
Regarding claim 9, arguments analogous to those presented for claim 2 are applicable for claim 9.
Regarding claim 10, arguments analogous to those presented for claim 3 are applicable for claim 10.
Regarding claim 15, arguments analogous to those presented for claim 1 are applicable for claim 15.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 5, 7, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kim et al (US 2019/0387241, hereafter Kim).
As per claim 4, Zhao teaches the method of claim 1.
However, Zhao does not explicitly teach wherein the applying of the transform determined based on the modified intra prediction mode includes determining a non-separable transform set index based on the modified intra prediction mode, deriving a non-separable transform matrix based on the non-separable transform set index and a non-separable transform index, and applying the non-separable transform matrix to the current block.
In the same field of endeavor, Kim teaches wherein the applying of the transform determined based on the modified intra prediction mode includes determining a non-separable transform set index based on the modified intra prediction mode, deriving a non-separable transform matrix based on the non-separable transform set index and a non-separable transform index, and applying the non-separable transform matrix to the current block (¶ 234 – 242; Table 2).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Zhao in view of Kim.  The advantage is an improvement in coding efficiency.
As per claim 5, Zhao in view of Kim discloses the method of claim 4.
Further, Kim teaches  wherein the applying of the non-separable transform matrix includes applying the non-separable transform matrix to a top-left region of the current block, and wherein the top-left region is determined based on the width and the height (¶ 234 - 242).
As per claim 7, Zhao in view of Kim teaches the method of claim 4.
Further, Kim teaches  wherein when both the width and the height are equal to or larger than 8, the non-separable transform matrix is applied to a top-left 8 x 8 region of the current block, and wherein when both the width and the height are equal to or larger than 4 and the width or the height is smaller than 8, the non-separable transform matrix is applied to a top-left 4 x 4 region of the current block (¶ 234 - 242).
Regarding claim 11, arguments analogous to those presented for claim 4 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 5 are applicable for claim 12.
Regarding claim 14, arguments analogous to those presented for claim 7 are applicable for claim 14.

Allowable Subject Matter
Claim(s) 6 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487